Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12-13, 14, 16-18, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendments to the Claims, the 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12-14, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,294,220 to McGrath.  
Regarding Claim 1, McGrath suggests a compound consisting of Quadrol (an alternate name for N, N, N’, N’ tetrakis (2-hydroxypropyl)ethylene-diamine), and glyoxal. (McGrath, col. 4, ln. 8, 24-26). No other compound is required by the combination. (Id.) 
Regarding Claims 1, 12, 13, & 23, the intended use of the compound cannot give rise to allowable subject matter. 
Allowable Subject Matter
Claims 16, 21, 22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 17, 18, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Consider U.S. Patent 6,294,220 to McGrath.  Although McGrath teaches the compound of interest, it does not teach or suggest wherein the compound is useful in the removal of hydrogen sulfide from petroleum hydrocarbons. Similarly, McGrath is directed towards the removal of copper contaminants from printed circuit boards, and so cannot be said to fairly suggest that the compounds would include hydrocarbons comprising sulfur containing compounds.  Consider also, U.S. Patent Application Publication 2012/0067783 to Kaplan, which teaches the use of glyoxal in petroleum hydrocarbons for sulfur capture/removal. [0015].  Although Kaplan teaches a TEA/glyoxal compound, the glyoxal contains water, and so is excluded from the “consisting of” language, and there is no suggestion for a practitioner of ordinary skill in the art to utilize an ethylene oxide or propylene oxide derivative of the TEA. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772